NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MICHELE MILLAN,                  )
                                 )
           Appellant/Cross-      )
           Appellee,             )
                                 )
v.                               )               Case No. 2D16-2467
                                 )
ESTABAN MILLAN,                  )
                                 )
           Appellee/Cross-       )
           Appellant.            )
________________________________ )


Opinion filed February 14, 2018.

Appeal from the Circuit Court for Collier
County; Mary C. Evans, Judge.

Marsha Sutherland Pullen of
Sutherland Pullen Law, PLLC, Naples,
for Appellant/Cross-Appellee.

Esteban Millan, pro se.



NORTHCUTT, Judge.


              In this appeal and cross-appeal from the final order in these

postdissolution modification and contempt proceedings, we affirm in all respects save

one. During the parties' long-term marriage, the former wife suffered a stroke from

which she suffers a permanent impairment and ongoing health issues that significantly
hinder her ability to maintain employment. In light of the former wife's severely

diminished financial capability—which is exacerbated by the ordered reduction in her

ongoing alimony income—the circuit court abused its discretion by giving retroactive

effect to the alimony modification so as to charge her with an obligation resulting from

past overpayments by the former husband. See Gurdian v. Gurdian, 198 So. 3d 65, 68-

69 (Fla. 2d DCA 2015). Insofar as the order modifies the former husband's alimony

obligation retroactively, it is reversed. The order is otherwise affirmed.

              Affirmed in part; reversed in part.


KELLY and BLACK, JJ., Concur.




                                            -2-